DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 49-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-39 of U.S. Patent No. 10004176.  The claims of U.S. Patent No. 10004176 comprise the same claimed features and the minor differences between the claims are not patentably distinct in view of the known state of the art of weed seed destructors.  

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Specification
The abstract of the disclosure is objected to because it is not specific to the claimed invention.  Correction is required.  See MPEP § 608.01(b).




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inwardly directed annulus” of claim 56 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for returning”” in claim 58.

“means for returning”” is interpreted as a stator element.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 60 is objected to because of the following informalities:  “49wherein” should read: “49 wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 line 9 recites: “two or more rotors”.  Upon review of the drawings and specification there is clearly two rotors in parallel alignment with one another, however it is unclear how there can be “more” than two rotors with parallel axes.  
Claim 56 recites: “an inwardly directed annulus at the outlet between the housing and said one or more fan members”.  Upon review of the drawings and specification it is unclear what structure is being referenced.  The term “annulus” does not appear in the specification nor comprises a clear reference number in the drawings.  The outlets appear to the non-circular therefore it is unclear where an inwardly directed annulus would be positioned at the outlet. 
Claim 60 line 2 recites: “the discharge opening” which lacks antecedent basis.  
Claim 60 states: “the discharge opening is at a location different from the housing so that said weed seeds discharged from the rotor through said discharge opening do not pass through the housing”. It is unclear from a review of the specification and drawings how the outlet of the housing can be located differently from the housing.  It is unclear how the rotors which are housed within the housing can discharge weed seeds without the weed seeds passing through the housing.   
Claim 61 lines 3-4 recites: “the discharge opening” which lacks antecedent basis.  
Claim 66 lines 1-2 recites: “the stator surfaces” which lacks antecedent basis.  
Claim 67 lines 1-2 recites: “the stator surfaces” which lacks antecedent basis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49-55, 57-59, 61-62, 64-66 and 68  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry (US 2015/0373913).
Regarding claims 49 and 54 Berry discloses a combine harvester comprising: a separation system for separating from harvested crop at a first discharge location a first material comprising straw and at a second discharge location a second crop residue material comprising chaff and weed seeds (Figure 1); and an apparatus (16) for damaging the weed seeds comprising: a housing (30) having at least one inlet for receiving the second crop residue material from the second discharge location and at least one outlet for discharging the second crop residue material after passage through the housing (Figure 5 shows inlet 40 of the housing and outlet 44 ); two or more rotors located in the housing each for rotation about a respective axis with a velocity so as to damage weed seeds in the crop residue upon impact and where the axes are parallel (Figure 3 shows two rotors side by side and parallel), each rotor comprising a plurality of radially extending impact members (Figures 6A-6C shows various rotors all having radial extending impact members 60); said at least one outlet of the housing being axially spaced from said at least one inlet of the housing (Figure 5 shows that the inlet and outlet are axial spaced); 
and one or more fan members (24a-c) arranged to urge the crop residue material to move through the housing from said at least one inlet to said at least one axially spaced outlet (¶0057); 


Regarding claims 50, 55 and 57, the claim language pertaining to “wherein the fan members, the impact members and housing are configured so that less dense material of the second crop residue material defined by the chaff in the housing and are subjected to less impacts and denser material of the second crop residue material defined by the weed seeds are retained in the housing and are subjected to relatively more impacts, and wherein the less dense material of the second crop residue material is more influenced by the air flow and the denser material of the second crop residue material is more influenced by a centrifugal force imparted by said two or more rotors” is considered to comprise functional limitations.  Functional limitations do not impart any positively claimed structural limitations and therefore are not given any patentable weight in an apparatus claim.  The claimed invention must comprise a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The device of Berry meets the structural limitations of the claim and is considered to meet the functional as well.  For example, light less dense chaff would be considered to flow through the rotor/stator array of Berry faster and with less impacts as it is lighter and more influenced by the airflow; while more dense elements such as seed which would bounce around more and be retained longer while being more influenced by the rotation due to its different physical characteristics.  

Regarding claim 51 Berry discloses wherein said at least one fan member (24) is in the form of a paddle of a spreader located at an outlet end of the housing (Fan element 24 is attached to an outlet end 32 of the housing).

Regarding claim 52 Berry discloses wherein the housing is shaped so that it approximates the outer dimensions of the rotors (Figures 8-11 show that the outer housing is round and approximates the outer dimensions of the rotor stator arrangement).

Regarding claim 53 Berry discloses wherein the housing is shaped so that it substantially follows an orbit of a tip of each of the impact members (All of the impact members of the stator define an orbit when rotating.  As the outer wall of the housing is round the housing is considered to substantially follow the round orbit defined by the impact members tips) and wherein the impact members are arranged in two parallel rows (Figures 6A-6C shows a plurality of annular rows that are parallel to one another).

Regarding claim 58 Berry discloses wherein said housing includes means (Stator arrangements depicted in figures 7A-7C) for returning the material impacted thereon back toward the said two or more rotors.

Regarding claim 59 Berry discloses said two or more rotors and the housing arranged such that the weed seeds rebound back and forth between said two or more rotors and the housing to provide a plurality of impacts on the weed seeds to destroy at least some of the weed seeds (During operation the weed seeds would bounce back and forth between all possible elements to include the rotors and housing).

Regarding claim 61 Berry discloses wherein the rotors rotate around an axis so as to direct the weed seeds centrifugally outwardly, and the housing surrounds the axis so as to rebound the weed seeds back toward the axis (During operation the weed seeds would bounce back and forth between all possible elements to include the rotors and housing.  During which time some seeds would bounce back towards the rotor) and the discharge opening is arranged such that the discarded seeds discharge axially from within the housing (The seeds must eventually move axial to the exit). 

Regarding claim 62 Berry discloses wherein the housing is arranged to be mounted directly under the second discharge location of the combine harvester with the rotor axis generally upright so that the second crop residue material falls  directly into the top of the housing on to said two or more rotors along the axial direction of the rotors (Figure 3). 

Regarding claim 64 Berry discloses wherein said one or more fan members (24) is arranged to direct the second crop residue material radially outwardly relative to the axis of the rotor (¶0057).

Regarding claim 65 Berry discloses wherein the housing comprises a stator (Figures 7A-7C) including one or more stator surfaces for engaging the weed seeds when accelerated by said two or more rotors. 

Regarding claim 66 Berry discloses wherein the stator surfaces are arranged at an angle to a tangent of an imaginary cylindrical surface surrounding the axis (¶0054 discloses various stator angles). 

Regarding claim 68 Berry discloses wherein the impact members of said two or more rotors include a generally flat surface having a first end edge spaced axially of a second edge so that the surface when rotated provides a width between the first and second end edges for engaging the weed seeds (Embodiment 8b shows wherein both the rotor and stator elements are angled and extend axially to provide a flat surface area for seed impact). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van de Wege (US 2017/0238463) would be considered to read on the claims if the priority was not perfected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671